Order and judgment unanimously reversed on the law with costs, petition denied and cross application granted. Memorandum: Supreme Court erred in granting the petition for a stay of arbitration and denying respondent’s cross application to compel arbitration. There is a reasonable relationship between the disputed matter, i.e., prescription health benefits, and the broad arbitration clause that covers all grieved matters. Thus, the court erred in determining as a matter of law that the matter is not arbitrable; it is for the arbitrator to determine whether the disputed matter falls within the scope of the substantive provisions of the collective bargaining agreement (see, Matter of Board of Educ. [Water-town Educ. Assn.], 93 NY2d 132, 143). (Appeal from Order and Judgment of Supreme Court, Herkimer County, Kirk, J.— Arbitration.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Lawton, JJ.